Citation Nr: 1035498	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability 
other than PTSD, including anxiety disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for a 
psychiatric disorder, claimed as PTSD.  A timely appeal was noted 
with respect to that decision.  The claims folder was later 
transferred to the jurisdiction of the Louisville RO.  

In December 2009, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary development.  
After completion of the requested development, the case is back 
before the Board for further appellate action.

The issue of entitlement to service connection for a psychiatric 
disability other than PTSD, including anxiety disorder and bipolar 
disorder is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran 
has PTSD that is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was expected 
to provide.  In March 2006, the Veteran was notified of the way 
initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with 
respect to her claims for benefits in accordance with 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All relevant post-service treatment 
records have been secured.  The Veteran has been medically evaluated 
in conjunction with her claims.  The duties to notify and assist have 
been met.

PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If 
a condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has claimed PTSD due to sexual harassment during service.  
Specifically, she has stated that she was the subject of dozens of 
harassing and sexually explicit telephone calls placed to her home by 
a fellow servicemember, who also told her that he was stalking her at 
work and at home, causing her to fear for her safety.  Her former 
husband, who has personal knowledge of the events described by the 
Veteran, has corroborated her account, indicating that the Veteran's 
behavior changed dramatically as a result of the stalking and 
harassment.  See statement of [redacted], August 2004.  She became 
reclusive and paranoid, and both the Veteran and Mr. [redacted] stated 
that the Veteran's behavioral changes so affected their marriage that 
the couple divorced only two years later.  

The Veteran's service treatment records make no reference to 
psychiatric complaints or treatment, nor is it evident from her 
treatment or personnel records that she had a dramatic change in 
behavior indicative of a personal trauma.  The Veteran did take a 
voluntary early discharge from the military; however, personnel 
records attribute the early discharge to her pregnancy.  The Veteran 
has stated that she took advantage of the opportunity to get out of 
the military as quickly as possible because of the harassment and 
stalking she had endured.  Her March 1974 discharge examination 
showed no psychiatric abnormalities; however, she did state "don't 
know" when asked if she had a "nervous condition of any sort" on 
her concurrent Report of Medical History.

Post-service clinical records from River Park Hospital, dating from 
1990 to 2005, show that the Veteran has been hospitalized on numerous 
occasions for psychiatric symptomatology.  Her diagnoses include 
PTSD, which was attributed by clinicians to childhood sexual abuse.  
There was no mention in any of the clinical notes of an in-service 
episode of stalking and sexual harassment.  

Pursuant to the Board's December 2009 remand, the Veteran received a 
VA mental health examination in February 2010.  The examiner reviewed 
the claims folder as requested, and appropriately identified all of 
the Veteran's psychiatric diagnoses and commented on whether there 
was a 50 percent probability or greater that it had its clinical 
onset in service or was otherwise related to her active duty.  The 
Veteran also commented on whether the Veteran's in-service personal 
trauma was sufficient to produce PTSD, and whether it is at least as 
likely as not that there is a link between the Veteran's PTSD and her 
alleged in-service stressor.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

After reviewing the claims folder and conducting a personal interview 
of the Veteran, the examiner found that the Veteran does have PTSD, 
but that it began "in childhood following severe abuse with a likely 
onset prior to the military during adolescence."  The examiner 
concluded that the Veteran's in-service stressor did not comply with 
all of the DSM-IV criteria for a diagnosis of PTSD.  He noted that 
the Veteran "certainly qualifies for a co-morbid diagnosis of 
Anxiety Disorder, NOS (ptss), and has some symptoms attributed to 
trauma occurring during childhood...It is more apparent that her 
present socially and occupationally impaired functioning is solely 
due to Bipolar and Personality Disorders."  

The VA examiner is competent to make such a finding, which is 
reasonably based on a review of all of the evidence of record, 
including the Veteran's stated history.  Upon review, the Board finds 
that a preponderance of the evidence does not support a finding that 
the Veteran has PTSD due to stressors incurred during service.  The 
Board notes the diagnosis of PTSD in the River Park Hospital records; 
however, the diagnosis was also based on pre-service childhood 
stressors, with no reference to any military stressor.  Thus, the 
Board does not find the PTSD diagnosis reflected in the River Park 
Hospital Records to be probative evidence that the Veteran has PTSD 
due to stressors incurred in service.  

A lay witness is competent to testify as to the occurrence of an in-
service injury or incident where such issue is factual in nature.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay 
evidence will also be competent and credible on the issues of 
diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a lay 
witness is competent to testify to a lack of symptoms prior to 
service, continuity of symptoms after in-service injury or disease, 
and receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 
374 (2002).

The Board acknowledges the Veteran's belief that her PTSD is causally 
related to stressors that occurred during active service.  While she 
is competent to describe the stressors that occurred, she is not 
shown to have expertise in the etiology of psychiatric diseases.  As 
such, her lay opinion as to the nature and etiology of her 
psychiatric disability lacks the probative value of the disinterested 
medical experts who have given their opinions on the claim.  As a 
clear preponderance of the evidence is against a finding that the 
Veteran's PTSD is causally related to active service, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Both the Veteran and her former husband have stated that the Veteran 
was hospitalized in September 1974 at Altus Air Force Base and 
Shepherd Air Force Base for what they termed "post-partum 
depression/psychosis."  VA will make attempts to obtain records in 
the custody of a Federal department until it is determined that the 
records do not exist or that further efforts would be futile.  38 
C.F.R. § 3.159(c)(2).  Thus, upon remand, the RO should contact Altus 
Air Force Base and Shepherd Air Force and request that all of the 
records associated with the Veteran's September 1974 psychiatric 
hospitalization be provided for inclusion with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from Altus and Shepherd Air Force 
Bases all records associated with the Veteran's 
psychiatric hospitalization, which commenced on 
or about September 1974.  If no records are 
available or do not exist, a response to that 
effect must be obtained.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
veteran and his representative must be provided a 
supplemental statement of the case.  The veteran 
must then be given an appropriate opportunity to 
respond.  Thereafter, the case must be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


